Appeal by defendant from a judgment of the Supreme Court, Suffolk County (Jaspan, J.), rendered June 18, 1980, convicting him of conspiracy in the fifth degree, forgery in the second degree (seven counts), and criminal possession of a forged instrument in the second *484degree (five counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
Our examination of the record satisfies us that the trial court did not err in denying, following empanelment of the jury, defendant’s oral application for an adjournment for the purpose of retaining new counsel (see, People v Medina, 44 NY2d 199, 208-209). We have reviewed defendant’s additional contentions and find them to be without merit. Mangano, J. P., Brown, Rubin and Lawrence, JJ., concur.